Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1, 3-6, 8, 9 and 17-20 are currently active in the application with claim 1 being amended, claim 7 being cancelled and claims 10-20 being withdrawn by the Applicant due to a previous restriction requirement.
Election/Restrictions
Claims 1, 3-6, 8 and 9 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 17-20, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 10-16, directed to the invention(s) of Group II do not require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I, III and IV as set forth in the Office action mailed on April 29, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Amendment
Applicant’s response received July 05, 2022 has been carefully considered and found to be sufficient in overcoming the rejection of claim 7 over 35 USC 112(d) and therefore this rejection has been withdrawn.
The amendments also overcame the rejection of the claims over 35 USC 103 and therefore this rejection has been withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Allen Xue on July 20, 2022.

The application has been amended as follows: 

Please cancel claims 10-16.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Yaluris, Thota, Hepburn, Lasek and Gu, fail to teach or fairly suggest all the limitations of the instant claim.
Yaluris discloses a composition suitable of reducing NOx emissions comprising an inorganic support, an alkaline earth metal, iron oxide and cobalt oxide however does not disclose the presence of both iron carbide and elemental iron and elemental cobalt and cobalt oxide (cobalt mono-oxide).  None of the prior art disclose the presence of all four constituents.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 3-6, 8, 9 and 17-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DOUGLAS B CALL/Primary Examiner, Art Unit 1732